Citation Nr: 1739373	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  17-25 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to August 29, 2015, for the grant of service connection for right lower extremity diabetic peripheral neuropathy.

2.  Entitlement to an effective date prior to August 29, 2015, for the grant of service connection for left lower extremity diabetic peripheral neuropathy.

3.  Entitlement to an effective date prior to September 7, 2015, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The matters of whether new and material evidence has been received to reopen the previously denied claims of service connection for toxoplasmosis and hepatitis C; increased ratings for diabetes mellitus, right and left lower extremity diabetic peripheral neuropathy and PTSD and entitlement to an earlier effective date for Chapter 35 education benefits are addressed in separate decisions.)



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Evidence Intake Center in Janesville, Wisconsin, which granted service connection for right and left lower extremity diabetic peripheral neuropathy, rated 10 percent from August 29, 2015, and awarded a TDIU rating effective September 7, 2015.  Jurisdiction of the Veteran's claims file resides with the Regional Office/Agency of Original Jurisdiction (RO/AOJ) in Oakland, California.

In June 2015, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) at the RO.  In January 2017, a Board videoconference hearing was held before the undersigned.  A transcript of both hearings is in the record.  During the Board hearing, the Veteran waived initial RO consideration of any evidence received which the RO had not had a chance to consider in the first instance.  While he limited his testimony primarily to entitlement to a higher rating for PTSD, he clarified that, with respect to the earlier effective date claims, including the claims addressed herein, he wished to represent himself and proceed pro se.

Other claims on appeal to the Board are addressed in two other, separate decisions, as they involve completely different laws and facts (Chapter 35 education benefits) and as the Veteran is representing himself as to some of these claims and is represented by an attorney with respect to other claims.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," paragraph 14(c)(10) (providing that separate Board decisions should be prepared if issues dependent on completely different laws and facts) and (11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative).

The matter of an effective date prior to September 7, 2015, for the grant of a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right lower extremity diabetic peripheral neuropathy is first shown to have manifested in VA examination findings from August 29, 2015; the RO granted entitlement to service connection for right lower extremity diabetic peripheral neuropathy from August 29, 2015.

2.  The Veteran's left lower extremity diabetic peripheral neuropathy is first shown to have manifested in VA examination findings from August 29, 2015; the RO granted entitlement to service connection for left lower extremity diabetic peripheral neuropathy from August 29, 2015.


CONCLUSIONS OF LAW

1.  An effective date prior to August 29, 2015, is not warranted for the award of service connection for right lower extremity diabetic peripheral neuropathy.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400(q) (2016).

2.  An effective date prior to August 29, 2015, is not warranted for the award of service connection for left lower extremity diabetic peripheral neuropathy.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400(q) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Service connection for diabetic peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus, type 2, with erectile dysfunction and bilateral cataracts, was granted in the November 2015 rating decision on appeal.  The RO assigned an initial 10 percent evaluation for each lower extremity effective August 29, 2015, the date the conditions were first diagnosed.  The Veteran contends that earlier effective dates are warranted; however, he offers no argument as to why earlier effective dates should be assigned.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

On August 4, 2011, VA received the Veteran's claim for an increased rating for diabetes (it was included in his notice of disagreement with the initial rating assigned for his service-connected PTSD).  The RO interpreted the claim to include service connection for any identified diabetic complications such as peripheral neuropathy.  Service connection for diabetic peripheral neuropathy of each lower extremity was granted in the November 2015 rating decision on appeal and an effective date of August 29, 2015 was assigned - the date of the VA examination first diagnosing the condition.  The claims file does not contain any earlier communication from the Veteran indicating an intent to claim service-connected compensation for neurological impairment associated with diabetes.  In fact, he never specifically filed a claim for service connection for peripheral neuropathy; the claim was inferred from his August 4, 2011 claim for an increased rating of his service-connected diabetes mellitus.  Thus, the Veteran did not file a claim for service connection for peripheral neuropathy prior to August 4. 2011. 

The Board must now determine when entitlement to service connection for diabetic peripheral neuropathy arose.  The condition was first diagnosed at the August 2015 VA examination, when the Veteran reported a two year history of "a steady pain in both legs," the examiner noted that his diabetes condition has progressed to include diabetic peripheral neuropathy and mild incomplete paralysis of the bilateral sciatic nerve was diagnosed on peripheral neuropathy examination.  Notably, although the Veteran reported a 2 years history of "a steady pain in both legs," such complaints are not noted in the VA treatment records by his diabetic care provider.  Although VA treatment records include a May 2013 finding of decreased sensation or circulation noted on diabetic foot exam, these records are silent as to complaints or finding of peripheral neuropathy in either extremity.  Further, VA examinations in May 2013 and February 2014 note no complications of diabetes mellitus, other than erectile dysfunction and cataracts.  The Veteran has provided no specific statements in support of his claim for earlier effective dates and has not stated when he first experienced the onset of peripheral neuropathy symptoms.  The Board therefore finds that the entitlement to service connection for diabetic peripheral neuropathy arose at the August 2015 VA examination when the Veteran first reported experiencing symptoms of the condition and it was diagnosed by a medical examiner.  

The applicable criteria in this case state that the appropriate effective date for the award of service connection based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The Veteran's claim for service connection (in the context of his claim for an increased rating for diabetes mellitus) was received in August 2011; however, diabetic peripheral neuropathy was not shown by the medical evidence (or claimed by the Veteran) as a chronic disability until the August 2015 VA examination.  The Veteran is therefore already in receipt of the earliest possible effective date for the award of service connection for right and left lower extremity diabetic peripheral neuropathy. 

Finally, it is noted that the service department has verified that the Veteran served in Vietnam from November 1969 to December 1970.  Accordingly, he is presumed to have been exposed to herbicide agents during such service.  Early-onset peripheral neuropathy may be service-connected as presumptive to herbicide exposure if it becomes manifest to a degree of 10 percent disabling or more within one year after the last date on which a veteran was exposed to such herbicide agent; see 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  The Veteran in this case is not shown to have had peripheral neuropathy to any degree until many years (August 2015) after discharge from service, so the presumption does not apply.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date earlier than August 29, 2015 for the grant of service connection for diabetic peripheral neuropathy of the right and left lower extremities can be assigned; hence, the claims for earlier effective dates must be denied.


ORDER

Entitlement to an effective date prior to August 29, 2015 for the grant of service connection for right lower extremity diabetic peripheral neuropathy is denied.

Entitlement to an effective date prior to August 29, 2015 for the grant of service connection for left lower extremity diabetic peripheral neuropathy is denied.


REMAND

Regarding the matter of an effective date prior the September 7, 2015, for the award of a TDIU rating, as noted above, the Board has addressed additional claims on appeal in a separate decision.  Specifically, under docket number 12-04 254, in pertinent part, the Board reopened and granted service connection for hepatitis C and remanded the matter of an increased rating for PTSD.  An effective date prior to September 7, 2015 for TDIU requires consideration of the entirety of the Veteran's service-connected disability picture prior to that date, and is therefore inextricably intertwined with the grant of service connection for hepatitis C and the increased rating for PTSD claim separately remanded by the Board.  Accordingly, adjudication of this matter must be deferred pending implementation of the grant of service connection for hepatitis C and resolution of the claim for an increased rating for PTSD.

Accordingly, the case is REMANDED for the following action:

After implementing the grant of service connection for hepatitis C and completing the development and readjudication of the claim for an increased rating separately addressed by the Board under docket number 12-04 254, and after undertaking any other development deemed appropriate, readjudicate the issue of entitlement to an effective date prior to September 7, 2015 for the award of a TDIU rating.  If the benefit sought is not granted, the Veteran (and his representative, should he appoint one) should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


